Citation Nr: 0730749	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected anxiety disorder with post-
traumatic stress disorder (PTSD) symptoms. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which awarded the veteran's claim of service 
connection for anxiety disorder with PTSD symptoms and 
assigned a 10 percent disability rating. The veteran has 
expressed disagreement with the assigned disability rating 
and has perfected a substantive appeal.

In June 2007, the veteran and his spouse testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO. A transcript of the hearing 
has been associated with the veteran's claims file. 


FINDING OF FACT

The veteran's anxiety disorder with PTSD symptoms is 
manifested by mild to moderate symptoms with mild to moderate 
difficulty in social and occupational functioning.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 30 percent, 
and not higher, for service-connected anxiety disorder with 
PTSD symptoms have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9413 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken. Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating the veteran's claim. The Board is taking 
action favorable to the veteran on the issue remaining in 
appellate status and a decision at this point poses no risk 
of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992). 

In the decision below, the Board grants the claim of an 
increased disability rating for the veteran's service-
connected anxiety disorder with PTSD symptoms. The RO will be 
responsible for addressing any notice defect with respect to 
the effective date elements when effectuating the award. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3. If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007). Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). There is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability. Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126. If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected anxiety disorder with PTSD 
symptoms is currently rated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2007). Anxiety disorders are rated 
under the criteria set forth in Diagnostic Code 9440 of the 
General Rating Formula for Mental Disorders, which provides 
that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent disability rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a noncompensable disability rating is to be 
assigned.

38 C.F.R. § 4.130 General Rating Formula for Mental 
Disorders. (2007).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment. Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Id.

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. Id.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2007).

A VA examination report dated in June 2005 shows that the 
veteran's claims file was reviewed by the examiner in 
conjunction with his conducting the examination. The veteran 
reported having difficulty adjusting to family life after 
returning from his tour of duty in the Republic of Vietnam. 
He described being married for 38 years, but that his 
marriage had been tough and stressful over the preceding 20 
years. He attributed this to his own irritability and 
controlling and demanding personality. He had three grown 
children to whom he was close. He currently lived with his 
wife. He would attend church weekly and go to a supper club 
every month with his wife, although he was uncomfortable 
being around other people.

Despite having an engineering degree, the veteran described 
having difficulty  keeping jobs. He reported having 13 jobs 
in 30 years, with most of them for two to three years and the 
longest being his current job for the prior 10 years. He 
stated that he would wear a mask in trying to get along with 
people, but was uncomfortable with people would tend to 
alienate himself, preferring to be alone.

Mental status examination revealed that the veteran was 
alert, fully oriented, and pleasant with a mood that was 
fairly euthymic and affect full ranged. His immediate memory 
was good at 4/4 and short-term memory fairly good at 3/5 at 
five minutes. Recent memory and remote memory were intact. He 
was able to perform serial 7s well indicating absence of 
cognitive impairments. There was no evidence of psychotic 
thinking or suicidal or homicidal ideation. His insight and 
judgment were good. The diagnosis was anxiety disorder, not 
otherwise specified. A current GAF code of 65 was assigned, 
with the highest in the preceding year being 60.

The examiner added that the veteran had symptoms of PTSD, but 
not enough to meet a diagnosis of PTSD. The psychotherapies 
and medications seemed to be of moderate benefit to him. He 
was employed full time and although he had moderate 
occupational impairment for a number of years related to his 
anxiety condition, it appeared that over the preceding 10 
years his occupation impairments had been mild. His 
psychosocial impairments also appeared to be mild and he 
seemed to maintain a fair degree of social function.

VA outpatient treatment records dated from March 2005 to 
December 2006 reveal that the veteran would periodically 
attend an officers' trauma processing group which was 
composed of officers who were combat veterans re-experiencing 
specific traumatic events. He described experiencing 
depression and difficulty with sleep, for each of which he 
took medication. He also indicated that he had handed over 
the responsibilities associated with managing his business 
affairs to his sons. He and his spouse retained a one-third 
interest in a business which made it easier for him to work 
at a limited pace.

A lay statement from the veteran's spouse dated in October 
2005 shows that she reported having observed the veteran 
since before their marriage 40 years earlier.  She described 
his inability to maintain employment for many years, until 
finally buying into a business, which allowed him to be free 
of certain organizational pressures. She reported his 
experiencing periodic "bad nights," internal strife, anger, 
isolation, and depression.

The veteran and his spouse testified at a personal hearing 
before a hearing officer of the RO in June 2006, and before 
the undersigned Veterans Law Judge in June 2007. They 
asserted that the veteran would experience intermittent 
depression, short term memory loss, insomnia, nightmares, 
flashbacks, panic attacks, isolation, and anger. They also 
described the veteran's inability to complete an entire day 
at work.

As discussed above, a 30 percent disability rating for an 
anxiety disorder requires that occupational and social 
impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

While the VA examiner in June 2005 indicated that the veteran 
was able to maintain a fair degree of social functioning, the 
GAF of 60 to 65 which was assigned is  indicative of mild to 
moderate symptoms or mild to moderate difficulty in social 
and occupational functioning. The evidence of record shows 
that the veteran experiences social impairment due to 
isolation, depression, nightmares, flashbacks, anxiety, 
chronic sleep problems, irritability, short term memory loss, 
panic attacks, and anger.

While the veteran does not have all of the symptomatology 
consistent with a 30 percent disability rating, the Board 
finds that overall the veteran's disability picture more 
nearly approximates that which allows for a 30 percent 
disability rating. 38 C.F.R. §§ 4.7, 4.21 (2007).

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 30 percent may be 
assigned under the rating criteria. After a review of the 
evidence of record, the Board has concluded that the 
veteran's anxiety disorder is not productive of occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. He appears to be able to function acceptably 
on a daily basis. In this regard, the Board refers to the 
evidence which shows that he is gainfully employed, albeit in 
his own business. As such, the medical evidence contains no 
support for the assignment of a 50 percent disability rating.

While the symptoms associated with the veteran's service-
connected anxiety disorder with PTSD symptoms contribute to 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, the 
preponderance of the evidence is against a finding that the 
veteran has an inability to function effectively in a 
workplace or social environment or of total occupational 
impairment. Accordingly, the Board finds that overall 
disability picture most closely approximates the criteria for 
a 30 percent disability rating, but not greater.


ORDER

Entitlement to a 30 percent disability rating for service-
connected anxiety disorder with PTSD symptoms is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


